DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/22 is being considered by the examiner.

				Claim Status
Claims 28-54 are pending and are examined. Claims 1-27 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 54, the limitation “the biosensing system” is unclear and indefinite. Claim 54 does not set forth a claim capable of performing the purpose of the biosensing system.  Specifically, no claims or limitations are directed towards any type of analytical unit, detector, or sensor that would perform analysis. Therefore, it is unclear whether or not an analytical structure is required. Specifically, the preamble recites a biosensing system; however, there is no device capable of analysis (sensor, detector, etc…) in the body of the claim. Because analysis appears to be the purpose of the device, then it is unclear what structure is capable of performing the analysis since no analysis structure is positively recited in the claim body. Because there is no structure positively recited in the claim body, the examiner believes that applicants are missing essential sensing features to perform the claimed function.  Further, it is unclear if a sensor structure is or is not required, and there is some ambiguity as to what structure applicants are intending to impart on the biosensing system in the preamble. Please clarify whether a sensor is required. The examiner suggests that some type of structure capable of performing the purpose of the biosensing system be recited in the claim body. 

Claims 55-60 are rejected by virtue of being dependent on a base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28, 29, 30, 31, 32, 33, 34, 35, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 52, 53, 54, 55, 56, 57, 58, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US Pub 2016/0252517; previously cited), in view of Garcia (WO 2010/005738).

Regarding Claim 28, Lo teaches a field effect transistor ([0034] The transistor may be a field-effect transistor (FET)) comprising: 
a multi-terminal structure on a substrate ([0065] The device 400 includes a substrate 401 structured to form a microfluidic channel 420 having an array of electrodes 431 positioned along the length of the channel. In some implementations of the device 400), 
wherein the multi-terminal structure comprises a nanoscale material layer arranged on the substrate as a channel connecting between at least two terminals ([0065] the microfluidic channel 420 can be configured in the substrate 401; [0080] In some implementations, for example, the device 800 can include Indium-Gallium-Zinc Oxide (IGZO) TFT FETs 832 coupled to the electrodes 831 configured along or at one end of the microfluidic channel 820.), 
wherein the multi-terminal structure is configured to transform into an active device when a polar fluid is externally introduced onto the channel ([0065] The FETs 432 of the device 400 can be electrically connected to a source meter to monitor and display and/or output the detected signals. The substrate 401 is structured to form one or more fluid inlets 411. In some implementations, for example, the fluid inlets 411 can be connected to an external fluid delivery device, e.g., such as separate syringes containing different samples, shown as syringes A and B in FIG. 4A. Regarding the limitation “when”, the Examiner notes “when” the value is outside of a range does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.).  
Examiner also notes claim 1 contains a large amount of functional language (example: “configured to”) does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114 and 2173.05(g)).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Lo is silent to a polar fluid induced gate terminal is created when a polar fluid interacts with a surface of the channel, and wherein a gate voltage is induced by the polar fluid thereby transforming the field effect transistor into an active device.
Garcia teaches in the related art of biological sensing. [0062] the sensors of the invention can detect these chemical species in fluid analytes including air, water, blood, waste effluents, exhausts, saliva, tears, sweat, urine, and exhaled breath. [0072] Because of this surface charge coupling Nl-V gateless HFET structures, including AIGaN/GaN, have been shown to be sensitive to the adsorption of molecules. A voltage can be measured across the gateless structure when it is in contact with a polar fluid such as water, sweat etc. and therefore the device would become an active device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the gate in the device of Lo with a polar induced gate terminal, as taught by Garcia, to allow for sensitivity to the adsorption of molecules, as taught by Garcia, in [0072].
	
Regarding Claim 29, modified Lo teaches in the field effect transistor of claim 28, wherein the at least two terminals comprises at least one source terminal and at least one drain terminal (Fig. 4A, see source and drain connected to sourcemeter).

Regarding Claim 30, modified Lo teaches the field effect transistor of claim 29, wherein the channel is formed connecting between the at least one source terminal and the at least one drain terminal (see channel in Fig. 4A and the source and drain).
 

Regarding Claim 31, modified Lo teaches the field effect transistor of claim 28, wherein the polar fluid is externally introduced onto the channel as a droplet (the polar fluid is capable of being externally introduced. Fig. 4A, See Syringe A and B. [0066] In one implementation, for example, syringe A contained Tris buffer and syringe B contained 10 mM biotin in Tris buffer.)  

Regarding Claim 32, modified Lo teaches the field effect transistor of claim 28, wherein the polar fluid is externally introduced onto the channel when the multi-terminal structure comes into contact with a volume of the polar fluid or is immersed in the volume of the polar fluid or both ([0066] In one implementation, for example, syringe A contained Tris buffer and syringe B contained 10 mM biotin in Tris buffer. The fluid channel was at first flown with Tris buffer from syringe A into the device 400 received at the corresponding inlet 411. At a particular time, the flow from syringe A was turned off and flow from syringe B was turned on, thus biotin-containing Tris buffer began entry to the microfluidic channel 420.).  

Regarding Claim 33, modified Lo teaches the field effect transistor of claim 28, wherein the multi-terminal structure comprises at least three terminals (In Fig. 4A, source, drain, and gate).  

Regarding Claim 34, modified Lo teaches the field effect transistor of claim 28, wherein the active device is configured to function as a sensing device ([0065] The sensor module of the device 400 is configured such that the electrodes 431 of the array are electrically coupled to FETs 432 via interconnect wires 433, e.g., which can be embedded in the substrate 401. In some implementations, for example, the FETs 432 can be configured on the substrate 401, whereas in other implementations, for example, the FETs 432 can be included in an external electrical circuit that connects to the electrodes 431 by electrical connection to contact pads 434 via the interconnect wires 433. [0074] the sensor module of the device 700 can be configured to have the electrode 731 connected to the gate of the FET, e.g., an enhanced-mode (normally off) MOSFET operating in the subthreshold regime or a nanoscale field-effect transistor such as a JFET, MESFET, carbon nanotube FET, or nanowire FET, etc. The FETs of the device 700 can be electrically connected to a source meter to monitor and display and/or output the detected signals.).  

Regarding Claim 35, modified Lo teaches the field effect transistor of claim 34, wherein the sensing device is used for biosensing (the sensing device would be capable of being used for biosensing as the detected signal would indicated a parameter relevant to a biomolecule. [0065] The sensor module of the device 400 is configured such that the electrodes 431 of the array are electrically coupled to FETs 432 via interconnect wires 433, e.g., which can be embedded in the substrate 401. In some implementations, for example, the FETs 432 can be configured on the substrate 401, whereas in other implementations, for example, the FETs 432 can be included in an external electrical circuit that connects to the electrodes 431 by electrical connection to contact pads 434 via the interconnect wires 433. [0074] the sensor module of the device 700 can be configured to have the electrode 731 connected to the gate of the FET, e.g., an enhanced-mode (normally off) MOSFET operating in the subthreshold regime or a nanoscale field-effect transistor such as a JFET, MESFET, carbon nanotube FET, or nanowire FET, etc. The FETs of the device 700 can be electrically connected to a source meter to monitor and display and/or output the detected signals.).    

Regarding Claim 36, modified Lo teaches the field effect transistor of claim 28, wherein the field effect transistor does not comprise or require a permanent physical gate terminal to be formed on the substrate ([0034] The transistor may be a field-effect transistor (FET) with its gate electrically coupled to the electrode area exposed to the fluid in the microfluidic channel 120 and/or molecular deposition chamber 110. In some implementations, for example, this exposed electrode electrically coupled to the gate of the FET may include a surface functionalized or patterned metal, e.g., such as gold.).  

Regarding Claim 37, modified Lo teaches the field effect transistor of claim 28, wherein the multi-terminal device comprises a gate terminal between a source terminal and a drain terminal, wherein the gate terminal is induced by the polar fluid ([0065] he sensor module of the device 400 is configured to have the electrode 431 connected to the gate of the FET 432, e.g., an enhanced-mode (normally off) MOSFET operating in the subthreshold regime. See Fig. 4A for gate).  

Regarding Claim 38, modified Lo teaches the field effect transistor of claim 28, wherein the gate voltage is associated with a concentration of charged particles within the polar fluid ([0038] For example, as ions in the buffer solution of the fluid sample move due to concentration gradients, the motions of these charge particles induce charge on the surface of the electrode of the sensor module 130 in the microfluidic channel 120.).  

Regarding Claim 39, modified Lo teaches the field effect transistor of claim 28, wherein the polar fluid and the channel collectively function as the polar fluid induced gate terminal in the multi-terminal device ([0066] The biotin-containing Tris was focused on the center of the channel surrounded by the Tris buffer originally from syringe A. For example, the disclosed technology creates the conditions to allow the measurement the diffusion properties of the biotin in Tris buffer. [0067] FIGS. 5A-5D show data plots of exemplary data measured at various conditions of the exemplary implementations to detect and analyze the protein avidin with the ligand biotin).  

Regarding Claim 40, modified Lo teaches the field effect transistor of claim 28, wherein the polar induced gate terminal is transient and active only when the polar fluid is externally introduced onto the channel ([0035] In one example of operation of the device 100, when the charged molecules are nearby the detecting electrode of the sensor 130, through the gate of the FET the carrier density in the FET channel is altered, yielding an increase or decrease in the drain current. The amount of the current change can be converted into the change in the effective surface charge on the exposed gate. Examiner notes the gate would not be altered without the polar fluid being introduced.).  

Regarding Claim 41, modified Lo teaches the field effect transistor of claim 28, wherein the field effect transistor is not capable of functioning as the active device when the polar fluid is removed from the channel (when the polar fluid is not in the active device, the multi-terminal structure would not be functioning. [0032] In one aspect, a biomolecular interaction detection device of the disclosed technology can be structured to include a sensing electronic module with a property (e.g., current, voltage, threshold voltage, etc.) that changes when part of the device is in contact with the target molecules. There would need to be contact of solution for sensing to occur).

Regarding Claim 42, modified Lo teaches the field effect transistor of claim 28, wherein the channel is electrically conductive, and chemically or biologically sensitive or both chemically and biologically sensitive ([0100] Example 12 includes the device as in example 1, in which the transistors are included in an external electrical circuit, and the device further includes contact pads formed of an electrically conductive material on the substrate and capable of electrically connecting to the external electrical circuit; and electrical interconnect wires embedded in the substrate to electrically connect the contact pads to the corresponding electrodes.).  

Regarding Claim 43, modified Lo teaches the field effect transistor of claim 28, wherein the nanoscale material layer is grown epitaxially and transferred onto the substrate using wet or dry deposition methods.  (Examiner notes claim 43 is considered to be a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). The prior art of Lo meets the claimed invention of the field effect transistor and the nanoscale material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have grown epitaxially and transferred onto the substrate using wet or dry deposition methods in order to manufacture the device using layer-by-layer deposition methods. In this case, the prior art of Lo teaches a nanoscale material layer on the substrate which would be the same product if it was produced by the method of wet or dry deposition methods.)

Regarding Claim 44, modified Lo teaches the field effect transistor of claim 28, wherein the nanoscale material comprises graphene, CNTs, MoS2, boron nitride, metal dichalcogenides, phosphorene, nanoparticles, quantum dots, fullerene, 2D nanoscale material, 3D nanoscale material, OD nanoscale material, 1D nanoscale material or any combination thereof ([0065] the microfluidic channel 420 can be configured in the substrate 401; [0080] In some implementations, for example, the device 800 can include Indium-Gallium-Zinc Oxide (IGZO) TFT FETs 832 coupled to the electrodes 831 configured along or at one end of the microfluidic channel 820.).  

Regarding Claim 45, modified Lo teaches the field effect transistor of claim 28, wherein the polar fluid comprises a solution or a gas comprising polar molecules ([0066] syringe A contained Tris buffer and syringe B contained 10 mM biotin in Tris buffer. Tris buffer is a polar solution).  

Regarding Claim 46, modified Lo teaches the field effect transistor of claim 28, wherein the polar fluid comprises sweat, breath, saliva, earwax, urine, semen, blood plasma, a bio-fluid, a chemical fluid, an air sample, a gas sample, or a combination thereof ([0036]  a first fluid sample including molecules for investigation with a second sample, e.g., such as ligands and/or proteins for detecting and characterizing protein-ligand and/or protein-protein interactions. This would be a bio-fluid).  

Regarding Claim 47, modified Lo teaches the field effect transistor of claim 28, wherein the polar fluid comprises one or more target analytes comprising an electrolyte, glucose, lactic acid, IL6, a cytokine, HER2, cortisol, ZAG, cholesterol, vitamins, a protein, a drug molecule, a metabolite, a peptides, an amino acid, a 10747981_1.doc-3-Atty. Docket No. 54091-702.301Application No. 16/221,384 Amendment dated: DNA, an RNA, an aptamer, an enzyme, a biomolecule, a chemical molecule, a synthetic molecule, or combinations thereof ([0036]  a first fluid sample including molecules for investigation with a second sample, e.g., such as ligands and/or proteins for detecting and characterizing protein-ligand and/or protein-protein interactions. Examiner notes this could be a chemical molecule or a biomolecule).  

Regarding Claim 52, modified Lo teaches the field effect transistor of claim 28, wherein the substrate comprises polyimide, flexible printed circuits (FPC), polyamide, polyurethane, PET, PDMS, PMMA, silicon dioxide, silicon, glass, aluminum oxide, sapphire, germanium, gallium arsenide, indium phosphide, an alloy of silicon and germanium, fabrics, textiles, silk, paper, cellulose based materials, or any combination thereof ([0036] For example, the substrate 101 can be formed of glass, polydimethylsiloxane (PDMS), or other electrically insulative material.).  

Regarding Claim 53, modified Lo teaches the field effect transistor of claim 28, wherein the substrate is made of an electrically insulating material ([0036] For example, the substrate 101 can be formed of glass, polydimethylsiloxane (PDMS), or other electrically insulative material.).    

Regarding Claim 54, modified Lo teaches a biosensing system comprising: a multi-terminal structure on a substrate, wherein the multi-terminal structure comprises a nanoscale material layer arranged on the substrate as a channel connecting at least two terminals of the multi-terminal structure, wherein a polar fluid induced gate terminal is created when a polar fluid interacts with a surface of the channel, and wherein a gate voltage is induced by the polar fluid thereby transforming the multi-terminal structure into an active device; and a digital platform configured to receive a voltage output or a current output from the multi-terminal structure, wherein the voltage output or the current output is associated with a concentration of one more target analytes in the polar fluid ([0011] The disclosed techniques can be implemented to produce both qualitative (e.g., whether ligand-protein binding occurs or not) and quantitative information (e.g., the reaction constants), and is applicable to a large variety of proteins and ligands of different molecular weight, charge, hydrophobicity, and 3D configurations. The disclosed technology can be implemented in a variety of applications including high-throughput drug screening and research in biological sciences, among others. A component of the biosensing system such as the detector would be capable of being configured to be worn on a subject, and the multi- terminal device would be capable of being configured to detect one more target analytes in the polar fluid when the polar fluid is externally introduced from the subject's body onto the channel. 
These limitations following “configured to” claim language are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Lo and the apparatus of Lo is capable of being operated as recited in claim 54. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of (prior art) (see MPEP §2114).
Lo is silent to a polar fluid induced gate terminal is created when a polar fluid interacts with a surface of the channel, and wherein a gate voltage is induced by the polar fluid thereby transforming the multi-terminal structure into an active device.
Garcia teaches in the related art of biological sensing. [0062] the sensors of the invention can detect these chemical species in fluid analytes including air, water, blood, waste effluents, exhausts, saliva, tears, sweat, urine, and exhaled breath. [0072] Because of this surface charge coupling Nl-V gateless HFET structures, including AIGaN/GaN, have been shown to be sensitive to the adsorption of molecules. A voltage can be measured across the gateless structure when it is in contact with a polar fluid such as water, sweat etc. and therefore the device would become an active device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the gate in the device of Lo with a polar induced gate terminal, as taught by Garcia, to allow for sensitivity to the adsorption of molecules, as taught by Garcia, in [0072].


Regarding Claim 55, modified Lo teaches the biosensing system of claim 54, wherein the biosensing system is wearable, wherein the nanoscale material layer is configured to contact a skin of a subject, and wherein the polar fluid comprises a fluid released from the skin of the subject (the system would be capable of being wearable and configured to contact the skin of a subject where the fluid is released from the skin like sweat).  

Regarding Claim 56, modified Lo teaches the biosensing system of claim 54, wherein the polar fluid comprises a solution or a gas comprising containing polar molecules ([0066] syringe A contained Tris buffer and syringe B contained 10 mM biotin in Tris buffer. Tris buffer is a polar solution).    

Regarding Claim 57, modified Lo teaches the biosensing system of claim 54, wherein the polar fluid comprises sweat, breath, saliva, earwax, urine, semen, blood plasma, a bio-fluid, a chemical fluid, an air sample, a gas sample, or a combination thereof ([0036] a first fluid sample including molecules for investigation with a second sample, e.g., such as ligands and/or proteins for detecting and characterizing protein-ligand and/or protein-protein interactions. This would be a bio-fluid).    

Regarding Claim 58, modified Lo teaches the biosensing system of claim 54, wherein the polar fluid comprises one or more target analytes comprising an electrolyte, glucose, lactic acid, IL6, a cytokine, HER2, cortisol, ZAG, cholesterol, vitamins, a protein, a drug molecule, a metabolite, a peptides, an amino acid, a DNA, an RNA, an aptamer, an enzyme, a biomolecule, a chemical molecule, a synthetic molecule, or combinations thereof ([0036]  a first fluid sample including molecules for investigation with a second sample, e.g., such as ligands and/or proteins for detecting and characterizing protein-ligand and/or protein-protein interactions. Examiner notes this could be a chemical molecule or a biomolecule).    

Regarding Claim 59, modified Lo teaches the biosensing system of claim 54, wherein the digital platform is configured to receive the voltage output or the current output through a wired or a wireless transmission (digital platform would be capable of being configured to receive the voltage output or the current output through a wired or a wireless transmission).  

Regarding Claim 60, modified Lo teaches the biosensing system of claim 54, wherein the digital platform comprises one or more of a smart phone, a tablet computer, a smart watch, an in-car entertainment system, a laptop -5-Atty. Docket No. 54091-702.301Application No. 16/221,384 Response to Office Action dated February 28, 2022 computer, desktop computers, a computer terminal, a television system, a wearable device, or an e- book reader (In Claim 42, wherein the processing the detected electrical signal includes acquiring an output signal from a transistor electrically coupled to the electrode. This processing would be done by a processor such as a computer (desktop or laptop)).
	
Claims 48, 49, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US Pub 2016/0252517; previously cited), in view of Garcia (WO 2010/005738), and further in view of Carter (US Pub 2013/0052632; previously cited).
Regarding Claims 48, 49, 50, and 51, modified Lo teaches the field effect transistor of claim 28.
Lo is silent to a receptor layer coupled to the nanoscale material layer, wherein the receptor layer comprises one or more receptors configured to target one or more target analytes in the polar fluid, the one or more receptors comprises pyrene boronic acid (PBA), pyrene N-hydroxysuccinimide ester (Pyrene-NHS), organic chemicals, aromatic molecules, cyclic molecules, enzymes, proteins, antibodies, viruses, single stranded DNAs (ssDNAs), aptamers, inorganic materials, synthetic molecules, or biological molecules, further comprising: a back polymer layer coupled to the nanoscale material layer, wherein the back polymer layer is configured to provide support for additional mechanical, electrical, chemical, biological functionality or combinations thereof, and the back polymer layer comprises carbon polymers, bio polymers, PMMA, PDMS, flexible glass, nanoscale materials, silica gel, silicone, inks, printed polymers or any combination thereof.  
 Carter teaches in the related art of sensing. In Fig. 1, The transducer 3 has a number of reagents, i.e. antibody 12, attached thereto. The antibody 12 is shown attached to the film in FIG. 2 and this attachment may be via a covalent bond or by non-covalent adsorption onto the surface, such as by hydrogen bonding. Although the antibody is shown as attached to the transducer, any technique for holding the antibody 12 proximal to the transducer 3 is applicable. For example, an additional layer may separate the antibody 12 and the transducer 3, such as a silicone polymer layer, or the antibody could be attached to inert particles and the inert particles are then attached to the transducer 3. Alternatively, the antibody 12 could be entrapped within a gel layer which is coated onto the surface of the transducer 3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a receptor layer coupled to the nanoscale material layer, wherein the receptor layer comprises one or more receptors configured to target one or more target analytes in the polar fluid, the one or more receptors comprises antibodies or biological molecules, further comprising: a back polymer layer coupled to the nanoscale material layer, wherein the back polymer layer is configured to provide support for additional mechanical, electrical, chemical, biological functionality or combinations thereof, and the back polymer layer comprises silicone, as taught by Carter, in the device of modified Lo, in order to allow for sensing an analyte. 

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 6/27/22, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claim 28 has been withdrawn. 

Applicant's arguments filed page 9, filed 6/27/22, regarding the 112b rejection of claim 54 have been fully considered but they are not persuasive. 
The examiner notes that claim 54 recites “a biosensing system” but does not positively recite a sensor or detector. Therefore, the rejection is maintained.

Applicant’s arguments, see pages 10-12, filed 6/27/22, with respect to the rejection(s) of claim(s) under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lo (US Pub 2016/0252517; previously cited), in view of Garcia (WO 2010/005738).

First, Applicant argues on page 11 that Lo does not teach wherein a a polar fluid induced gate terminal is created when a polar fluid interacts with a surface of the channel, and wherein a gate voltage is induced by the polar fluid thereby transforming the field effect transistor into an active device.
In response, the examiner notes a new rejection is made in light of the prior art. The prior art of Garcia teaches a gateless structure. 

				Additional Reference
Wang (Wang et al., Sci Adv. 8:1-15, 2022) teaches a wearable aptamer-field-effect transistor sensing system for noninvasive cortisol monitoring. However, the publication date is 2022 and would not be prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798